DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delp (2018/0276986).

Regarding applicant claim 1, Delp discloses a spatial monitoring system for a vehicle, the spatial monitoring system comprising: 
a LiDAR sensor ([0023] “sensor input devices may be provided by a LIDAR system”); 
a first plurality of sensors arranged to monitor ambient environmental states ([0022] “sensor input devices may provide tactile or relational changes in the ambient conditions of the vehicle”; [0026]); a second plurality of sensors arranged to monitor vehicle operating conditions ([0036] “operation of the vehicle”); 
a controller, in communication with the first plurality of sensors and the second plurality of sensors, and operatively connected to the LiDAR sensor, the controller including an instruction set, the instruction set being executable to ([0081] “micro-controller): 
monitor, via the first plurality of sensors, the ambient environmental states, monitor, via the second plurality of sensors, the vehicle operating conditions ([0088]), 
capture, via the LiDAR sensor, a point cloud, determine point cloud metrics for the point cloud ([0099] “detect pedestrian candidate regions such as via a bounded point cloud input of LIDAR based sensor devices, image recognition via imaging based sensor devices, etc.”), and 
determine desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics, and control the LiDAR sensor to capture an image of a field-of-view proximal to the vehicle based upon the desired control parameters ([0099] “sensor data may provide image data from the sensor devices… and position relative to the autonomous vehicle 100. Fig. 1).

Regarding applicant claim 2, Delp discloses wherein the LiDAR sensor comprises a mechanical spinning LiDAR sensor, 
wherein the desired control parameters comprise a spinning rate and a laser power level; and 
wherein the instruction set being executable to determine the desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, 

Regarding applicant claim 3, Delp discloses wherein the LiDAR sensor comprises a solid state LiDAR sensor, 
wherein the desired control parameters comprise a scanning pattern, a scan density across the field-of-view, a frame rate, and a laser power for the LiDAR sensor ([0029] controlling data input from the sensors… speed, terrain, activity density around the vehicle”; [0153] “current, voltage, power level”), and 
wherein the instruction set being executable to determine the desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions and the point cloud metrics comprises the instruction set being executable to determine the desired control parameters for one of the scanning pattern, the scan density across the field-of-view, the frame rate, and the laser power for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions and the point cloud metrics ([0022] “sensor input devices may provide tactile or relational changes in the ambient conditions of the vehicle”; [0026] [0099] “point cloud input of LIDAR-based sensor devices”).

Regarding applicant claim 4, Delp discloses wherein the first plurality of sensors arranged to monitor ambient environmental states comprises a plurality of sensors configured to monitor ambient pressure and temperature ([0152] “temperature variations, rise and fall times, and/or thermal noise”).

Regarding applicant claim 5, Delp discloses wherein the second plurality of sensors arranged to monitor vehicle operating conditions comprises a plurality of sensors configured to monitor vehicle wheel speed and steering angle ([0058] “wheel speed”; [0036] “steering module, a stability control module”).

Regarding applicant claim 6, Delp discloses wherein the instruction set being executable to determine point cloud metrics of the LIDAR sensor comprises the instruction set being executable to determine a quantity of points with zero range or reflectivity values, mean, median, standard deviation and a minimum/maximum interval of range and reflectivity for nonzero measurements for the point cloud of the LiDAR sensor ([0101] “as may be appreciated, light waveforms such as infrared frequency range, may be reflected from the eye and sensed by optical sensor”).

Regarding applicant claim 7, Delp discloses wherein the instruction set being executable to determine the desired control parameters for the LIDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics of the LiDAR sensor comprises the instruction set being executable to 24P052051 employ a reinforcement learning routine in a simulation pre-training mode to 

Regarding applicant claim 8, Delp discloses wherein the instruction set being executable to determine the desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics of the LiDAR sensor comprises the instruction set being executable to employ a reinforcement learning routine in-use to determine the desired control parameters for the LiDAR sensor that maximize the point cloud metrics of the LiDAR sensor based upon the ambient environmental conditions and the vehicle operating conditions ([0030]; [0099]; [0102]).

Regarding applicant claim 9, Delp discloses a vehicle comprising: an advanced driver assistance system and a spatial monitoring system wherein the spatial monitoring system includes: 
a LiDAR sensor ([0023] “sensor input devices may be provided by a LIDAR system”); 
a first plurality of sensors arranged to monitor ambient environmental states ([0022] “sensor input devices may provide tactile or relational changes in the ambient conditions of the vehicle”; [0026]); a second plurality of sensors arranged to monitor vehicle operating conditions ([0036] “operation of the vehicle”); 
a controller, in communication with the first plurality of sensors and the second plurality of sensors, and operatively connected to the LiDAR sensor, the controller including an instruction set, the instruction set being executable to ([0081] “micro-controller): 
monitor, via the first plurality of sensors, the ambient environmental states, monitor, via the second plurality of sensors, the vehicle operating conditions ([0088]), 
capture, via the LiDAR sensor, a point cloud, determine point cloud metrics for the point cloud ([0099] “detect pedestrian candidate regions such as via a bounded point cloud input of LIDAR based sensor devices, image recognition via imaging based sensor devices, etc.”), and 
determine desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics, and control the LiDAR sensor to capture an image of a field-of-view proximal to the vehicle based upon the desired control parameters ([0099] “sensor data may provide image data from the sensor devices… and position relative to the autonomous vehicle 100. Fig. 1).

Regarding applicant claim 10, Delp discloses wherein the LiDAR sensor comprises a mechanical spinning LiDAR sensor, 
wherein the desired control parameters comprise a spinning rate and a laser power level; and 
wherein the instruction set being executable to determine the desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, 

Regarding applicant claim 11, Delp discloses wherein the LiDAR sensor comprises a solid state LiDAR sensor, 
wherein the desired control parameters comprise a scanning pattern, a scan density across the field-of-view, a frame rate, and a laser power for the LiDAR sensor ([0029] controlling data input from the sensors… speed, terrain, activity density around the vehicle”; [0153] “current, voltage, power level”), and 
wherein the instruction set being executable to determine the desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions and the point cloud metrics comprises the instruction set being executable to determine the desired control parameters for one of the scanning pattern, the scan density across the field-of-view, the frame rate, and the laser power for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions and the point cloud metrics ([0022] “sensor input devices may provide tactile or relational changes in the ambient conditions of the vehicle”; [0026] [0099] “point cloud input of LIDAR-based sensor devices”).

Regarding applicant claim 12, Delp discloses wherein the first plurality of sensors arranged to monitor ambient environmental states comprises a plurality of sensors configured to monitor ambient pressure and temperature ([0152] “temperature variations, rise and fall times, and/or thermal noise”).

Regarding applicant claim 13, Delp discloses wherein the second plurality of sensors arranged to monitor vehicle operating conditions comprises a plurality of sensors configured to monitor vehicle wheel speed and steering angle ([0058] “wheel speed”; [0036] “steering module, a stability control module”).

Regarding applicant claim 14, Delp discloses wherein the instruction set being executable to determine point cloud metrics of the LIDAR sensor comprises the instruction set being executable to determine a quantity of points with zero range or reflectivity values, mean, median, standard deviation and a minimum/maximum interval of range and reflectivity for nonzero measurements for the point cloud of the LiDAR sensor ([0101] “as may be appreciated, light waveforms such as infrared frequency range, may be reflected from the eye and sensed by optical sensor”).

Regarding applicant claim 15, Delp discloses wherein the instruction set being executable to determine the desired control parameters for the LIDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics of the LiDAR sensor comprises the instruction set being executable to 24P052051 employ a reinforcement learning routine in a simulation pre-training mode to 

Regarding applicant claim 16, Delp discloses wherein the instruction set being executable to determine the desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics of the LiDAR sensor comprises the instruction set being executable to employ a reinforcement learning routine in-use to determine the desired control parameters for the LiDAR sensor that maximize the point cloud metrics of the LiDAR sensor based upon the ambient environmental conditions and the vehicle operating conditions ([0030]; [0099]; [0102]).

Regarding applicant claim 17, Delp discloses a method for monitoring a spatial environment for a vehicle, comprising: 
monitoring a plurality of ambient environmental states ([0022] “sensor input devices may provide tactile or relational changes in the ambient conditions of the vehicle”; [0026]); monitoring vehicle operating conditions ([0036] “operation of the vehicle”; [0088]), 
capture, via the LiDAR sensor, a point cloud, determine point cloud metrics for the point cloud ([0099] “detect pedestrian candidate regions such as via a bounded point cloud input of LIDAR based sensor devices, image recognition via imaging based sensor devices, etc.”), and 
determining desired control parameters for the LIDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics, and control the LiDAR sensor to capture an image of a field-of-view proximal to the vehicle based upon the desired control parameters ([0099] “sensor data may provide image data from the sensor devices… and position relative to the autonomous vehicle 100. Fig. 1).
Regarding applicant claim 18, Delp discloses wherein the instruction set being executable to determine point cloud metrics of the LIDAR sensor comprises the instruction set being executable to determine a quantity of points with zero range or reflectivity values, mean, median, standard deviation and a minimum/maximum interval of range and reflectivity for nonzero measurements for the point cloud of the LiDAR sensor ([0101] “as may be appreciated, light waveforms such as infrared frequency range, may be reflected from the eye and sensed by optical sensor”).
Regarding applicant claim 19, Delp discloses wherein the instruction set being executable to determine the desired control parameters for the LIDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics of the LiDAR sensor comprises the instruction set being executable to 24P052051 employ a reinforcement learning routine in a simulation pre-training mode to determine the desired control parameters for the LiDAR sensor that maximize the point cloud metrics of the LIDAR sensor based upon the ambient environmental conditions and the vehicle operating conditions ([0030]; [0099]; [0102]).
Regarding applicant claim 20, Delp discloses wherein the instruction set being executable to determine the desired control parameters for the LiDAR sensor based 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661